


SECOND AMENDED AND RESTATED
SWIFT ENERGY COMPANY
2005 STOCK COMPENSATION PLAN
1.    PURPOSE.
This 2005 Stock Compensation Plan (the “Plan”) is intended as an incentive to
encourage stock ownership by certain officers, employees and directors of SWIFT
ENERGY COMPANY (the “Company”), or of its Subsidiaries (as defined below) so
that they may acquire or increase their proprietary interest in the success of
the Company and Subsidiaries, and to encourage them to remain in the employ of
the Company or of the Subsidiaries or to continue to serve as directors of the
Company. The Plan is designed to meet this intent by offering performance-based
stock and cash incentives and other equity based incentive awards, thereby
providing a proprietary interest in pursuing the long-term growth, profitability
and financial success of the Company.
2.    DEFINITIONS.
For purposes of this Plan, the following terms shall have the meanings set forth
below:
(a)    “Award” or “Awards” means an award or grant made to a Participant under
Sections 6 through 9, inclusive, of the Plan.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Broker Assisted Exercise” means a special sale and remittance procedure
pursuant to which the Participant who holds a Stock Option shall concurrently
provide irrevocable written instructions to (a) a Committee-designated brokerage
firm (“Broker”) to effect the immediate sale of the Common Stock covered by a
Stock Option and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate price of the Stock
Options, plus all applicable Federal, state and local income and employment
taxes required to be withheld by the Company, and (b) the Company to deliver the
certificates for the Common Stock directly to such brokerage firm in order to
complete the sale.
(d)    “Code” means the Internal Revenue Code of 1986, as amended, together with
the regulations promulgated thereunder.
(e)    “Committee” means the Compensation Committee of the Board, or any
committee of the Board performing similar functions, constituted as provided in
Section 3 of the Plan.
(f)    “Common Stock” means the common stock of the Company or any security of
the Company issued in substitution, exchange or lieu thereof.
(g)    “Company” means Swift Energy Company, a Texas corporation, or any
successor entity.
(h)    “Date of Grant” means the date on which the Committee takes formal action
to grant an Award, which may be a designated future date as of which such Award
will be effective, as determined by the Committee, provided that it is followed,
as soon as reasonably practicable, by written notice to the Participant
receiving the Award.
(i)    “Disability” means (i) in the case of a Participant whose employment with
the Company or a Subsidiary is subject to the terms of an employment or
consulting agreement that includes a definition of “disability,” the meaning set
forth in such employment or consulting agreement during the period that such
employment or consulting agreement remains in effect; and (ii) in all other
cases, a total and permanent disability as defined in the Company’s long-term
disability plan, or if the Company has no long-term disability plan in effect at
the time of a Participant’s disability, “disability” shall mean a Participant’s
present incapacity

1



--------------------------------------------------------------------------------




resulting from an injury or illness (either mental or physical) which, in the
reasonable opinion of the Committee based on such medical evidence as it deems
necessary, will result in death or can be expected to continue for a period of
at least twelve (12) months and will prevent the Participant from performing the
normal services required of the Participant by the Company; provided, however,
that such disability did not result, in whole or in part: (i) from chronic
alcoholism; (ii) from addiction to narcotics; (iii) from a felonious
undertaking; or (iv) from an intentional self‑inflicted wound.
(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended and
in effect from time to time, or any successor statute.
(k)    “Fair Market Value” means on any given date (i) the closing price of the
Common Stock on any established national exchange or exchanges on such date as
reported in any newspaper of general circulation, provided, further, that if the
actual transaction involving the Common Stock occurs at a time when the New York
Stock Exchange is closed for regular trading, then it shall be the closing price
on the next preceding date on which Common Shares were traded on such exchange,
or (ii) if the Common Stock is not listed on an established stock exchange, the
mean between the closing bid and low asked quotations of the Common Stock in the
New York over-the-counter market as reported by the National Association of
Securities Dealers, Inc. for such trading date.
(l)    “Immediate Family Member” means the spouse, parents, siblings, children,
grandchildren and in-laws of a Participant.
(m)    “Incentive Stock Option” means any Stock Option that is intended to be
and is specifically designated as an “incentive stock option” within the meaning
of Section 422 of the Code.
(n)    “Nonqualified Stock Option” means any Stock Option granted pursuant to
the provisions of Section 6 of the Plan that is not an Incentive Stock Option.
(o)    “Participant” means an employee of the Company or a Subsidiary, or an
individual who is performing services for those entities (including a consultant
to the Company, but only insofar as to Awards other than Incentive Stock Options
are concerned), who from time to time shall be designated by the Committee and
in all such cases who is also granted an Award under the Plan, and only as to
Restricted Awards, directors of the Company.
(p)    “Performance Bonus Award” means an Award of cash and/or shares of Common
Stock granted pursuant to the provisions of Section 9 of the Plan.
(q)    “Plan” means this Second Amended and Restated Swift Energy Company 2005
Stock Compensation Plan as set forth herein and as it may be hereafter amended.
(r)    “Restricted Award” means an Award granted pursuant to the provisions of
Section 8 of the Plan.
(s)    “Restricted Stock Grant” means an Award of shares of Common Stock granted
pursuant to the provisions of Section 8 of the Plan.
(t)    “Restricted Unit Grant” means an Award of units representing shares of
Common Stock granted pursuant to the provisions of Section 8 of the Plan.
(u)    “Stock Appreciation Right” means an Award to benefit from the
appreciation of Common Stock granted pursuant to the provisions of Section 7 of
the Plan.
(v)    “Stock Option” means an Award to purchase shares of Common Stock granted
pursuant to the provisions of Section 6 of the Plan.

2



--------------------------------------------------------------------------------




(w)    “Subsidiary” or “Subsidiaries” means any corporation or entity in which
the Company directly or indirectly owns stock or interests possessing fifty
percent (50%) or more of the total combined voting power of all classes of such
corporation’s stock or interests.
(x)    “Ten Percent Shareholder” means a person who owns (or is considered to
own after taking into account the attribution of ownership rules of Section
424(d) of the Code) more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any of its Subsidiaries.
3.    ADMINISTRATION.
(a)    The Plan shall be administered by the Committee, as appointed from time
to time by the Board. The Board may from time to time remove members from, or
add members to, the Committee. The Committee shall be comprised solely of two or
more members of the Board who are (i) “Non-Employee Directors” as defined in
Rule 16b-3 promulgated by the Securities and Exchange Commission (“SEC”) under
the Exchange Act as it may be amended from time to time, or any successor rule
and (ii) “outside directors” under Section 162(m) of the Code.
(b)    A majority of the members of the Committee shall constitute a quorum for
the transaction of business. Action approved in writing by a majority of the
members of the Committee then serving shall be as effective as if the action had
been taken by unanimous vote at a meeting duly called and held.
(c)    The Committee is authorized to construe and interpret the Plan, to
promulgate, amend, and rescind rules and procedures relating to the
implementation of the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. Any determination, decision, or
action of the Committee in connection with the construction, interpretation,
administration, or application of the Plan shall be binding upon all
Participants and any person validly claiming under or through any Participant
and any Award under this Plan will be made only if the Committee decides in its
sole and absolute discretion that the Participant or any persons validly
claiming through any Participant is entitled to such award. In the event of a
disagreement as to the interpretation of the Plan or any agreements issued
hereunder as to any right or obligation arising from or related to the Plan, the
decision of the Committee shall be final and binding.
(d)    The Committee may designate persons other than members of the Committee
to carry out its responsibilities under such conditions and limitations as it
may prescribe, except that the Committee may not delegate its authority to grant
Awards to persons subject to Section 16 of the Exchange Act. The Committee is
specifically authorized to give authority to the Company’s chief executive
officer within specified written limits to grant Awards to new employees of the
Company in connection with their hiring, which written limits may be changed
from time to time by the Committee in its sole discretion.
(e)    The Committee is expressly authorized to make modifications to the Plan
as necessary to effectuate the intent of the Plan as a result of any changes in
the tax, accounting, or securities laws treatment of Participants and the Plan,
subject to those restrictions that are set forth in Section 14 (b) and (c)
below.
(f)    The Company shall effect the granting of Awards under the Plan, in
accordance with the determinations made by the Committee, by execution of
instruments in writing in such form as approved by the Committee. The Committee
may also modify or amend any Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
modification or amendment (A) is subject to the plan amendment provisions set
forth in Section 14 of the Plan, and (B) may not impair any outstanding Award
unless agreed to in writing by the Participant, except that such agreement shall
not be required if the Administrator determines in its sole discretion that such
modification or amendment either (Y) is required or advisable in order for the
Company, the Plan or the Award to satisfy any applicable law or to meet the
requirements of any accounting standard, or (Z) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that adequate
compensation has been provided for any such diminishment, except following a
Change of Control.

3



--------------------------------------------------------------------------------




(g)    The Committee is authorized to allow or require Participants to satisfy
any withholding tax obligations by electing to have the Company withhold from
the Common Stock to be issued upon exercise of a Nonqualified Stock Option or
vesting of a Restricted Award that number of shares having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of the Common
Stock to be withheld shall be determined in such manner and on such date that
the Committee or its delegates shall determine or, in the absence of provision
otherwise, on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have shares of Common Stock
withheld for this purpose shall be made in such form and under such conditions
as the Committee or its delegates may provide.
(h)    No member of the Committee shall be liable for any action taken or
omitted to be taken by such member or by any other member of the Committee with
respect to the Plan, and to the extent of liabilities not otherwise insured
under a policy purchased by the Company, the Company does hereby indemnify and
agree to defend and save harmless any member of the Committee with respect to
any liabilities asserted or incurred in connection with the exercise and
performance of their powers and duties hereunder, unless such liabilities are
judicially determined to have arisen out of such person’s gross negligence,
fraud or bad faith. Such indemnification shall include attorney’s fees and all
other costs and expenses reasonably incurred in defense of any action arising
from such act of commission or omission. Nothing herein shall be deemed to limit
the Company’s ability to insure itself with respect to its obligations
hereunder.
4.    ELIGIBILITY.
Persons eligible for Awards under the Plan shall consist of employees (including
officers, whether or not they are directors) and directors of the Company or its
Subsidiaries, or individuals performing services for these entities, who from
time to time shall be designated by the Committee (including consultants to the
Company, but only insofar as Awards other than Incentive Stock Options are
concerned) provided that non-employee directors of the Company are eligible to
receive only Restricted Awards under the Plan. If a person who has been a
Participant under this Plan ceases to be an employee but remains or becomes a
director of the Company, then Section 10(c)(ii) shall apply to Awards held by
that Participant. No member of the Committee shall be eligible to receive an
Award other than a Restricted Award.
5.    DURATION OF AND COMMON STOCK SUBJECT TO PLAN.
(a)    Term. No Awards will be granted after May 20, 2023, but the Plan shall
remain in effect with respect to Awards then outstanding.
(b)    Shares of Common Stock Subject to Plan. The maximum aggregate number of
shares of Common Stock in respect of which Awards may be granted under the Plan
(the “Plan Maximum”) shall be 6,975,000, subject to adjustment as provided in
Sections 5 or 12 below, plus any shares of Common Stock that are subject to
awards granted prior to the effective date of this Plan under any prior
long-term incentive plans of the Company (“Prior Plan”) that later (i) cease to
be subject to such awards for any reason other than such awards having been
exercised or (ii) result in the forfeiture of the shares of Common Stock back to
the Company. Subject to the provisions of Section 12 below, the maximum
aggregate number of shares of Common Stock in respect of which Incentive Stock
Options may be granted under the Plan shall not exceed 875,000. The aggregate
number of shares of Common Stock available for issuance under the Plan will be
reduced by 1.44 shares of Common Stock for each share of Common Stock delivered
in settlement of all Awards other than Stock Options (for which the number of
shares of Common Stock available for issuance under the Plan will be reduced by
one share of Common Stock for each share of Common Stock delivered in settlement
of a Stock Option). Common Stock issued under the Plan may be either authorized
and unissued shares or treasury shares. The following terms and conditions shall
apply to Common Stock subject to the Plan:
(i)    In no event shall more than the Plan Maximum be cumulatively available
for Awards under the Plan;

4



--------------------------------------------------------------------------------




(ii)    If any Awards are forfeited, terminated, exchanged for other Awards,
settled in cash in lieu of stock, or expire unexercised, or become
unexercisable, the undelivered shares of Common Stock which were previously
subject to the Awards shall again be available for Awards under the Plan to the
extent of such forfeiture, termination, expiration, unexercisability, cash
settlement or exchange.
(c)    Code Section 162(m) Limitations. Subject to the provisions of Section 12
of the Plan, no Participant shall be eligible to receive Awards granted under
this Plan during any calendar year with respect to, or measured by, more than
200,000 shares of Common Stock, or if any such Awards are settled in cash, the
maximum amount of cash payable to any one Participant during a single calendar
year with respect to such Awards shall not exceed the equivalent of 200,000
shares of Common Stock. This limitation shall be construed so as to comply with
Section 162(m) of the Code whenever applicable. The limitations set forth in
this Section 5(c) shall be subject to adjustment under Section 12 of the Plan
only to the extent that such adjustment will not affect the status of any Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code unless the Committee determines otherwise.
(i)    Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Subsidiary or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to results over a previous period
or to a designated comparison group, in each case as specified by the Committee
in the Award: (i) finding costs of oil and gas reserves; (ii) volumes of oil and
gas reserves or adjusted reserves or changes therein; (iii) percentage of
reserves replaced; (iv) production or adjusted production or production exit
rate; (v) lease operating cost (LOE) measures, or adjusted LOE measures; (vi)
general and administrative (“G&A”) or adjusted G&A measures; (vii) net asset
value (NAV) or NAV per share; (viii) return on equity, return on capital, return
on net assets, or assets, return on investments or return on operating revenue;
(ix) revenues or oil and gas sales; (x) operating cost measures or reductions;
(xi) cash flow or increase in free cash flow or net cash from operations; (xii)
earnings (including earnings before or after interest and taxes, earnings before
taxes, EBITDA or net earnings); (xiii) basic or diluted earnings per share; or
growth in earnings or earnings per share; (xiv) stock price or change in stock
price; (xv) return on equity or average shareholders’ equity; (xvi) total
shareholder return; (xvii) return on capital or change in working capital or
return on capital employed; (xviii) operating income or net operating income;
(xix) growth in shareholder value relative to the average or ranking of a peer
group or equity market index; or (xx) health, safety and environmental
performance. With respect to any Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code, the performance criteria must be Qualifying Performance Criteria, and the
Committee will (within the first quarter of the performance period, but in no
event more than ninety (90) days into that period) establish the specific
performance targets (including thresholds and whether to exclude certain
extraordinary, non-recurring, or similar items) and Award amounts (subject to
the right of the Committee to exercise discretion to reduce payment amounts
following the conclusion of the performance period).
(ii)    Certification. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code to a “covered employee” within the meaning of Section 162(m) of the
Code, the Committee shall certify in writing the extent to which any Qualifying
Performance Criteria and any other material terms under such Award have been
satisfied (other than in cases where such criteria relate solely to the increase
in the value of the Common Stock).
(iii)    Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction or completion of any Qualifying Performance Criteria, to the extent
specified as of the Grant Date, the number of shares of Common Stock, Stock
Options or other benefits granted, issued,

5



--------------------------------------------------------------------------------




retainable and/or vested under an Award on account of satisfaction of such
Qualifying Performance Criteria may be reduced by the Committee on the basis of
such further considerations as the Committee in its sole discretion shall
determine.
6.    STOCK OPTIONS.
Stock Options granted under the Plan may be in the form of Incentive Stock
Options or Non‑Qualified Stock Options (collectively, the “Stock Options”).
Stock Options shall be subject to the following terms and conditions, and each
Stock Option shall contain such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee shall
deem desirable:
(a)    Grant. Stock Options shall be granted separately. In no event will Stock
Options or Awards be issued in tandem whereby the exercise of one affects the
right to exercise the other. Incentive Stock Options may only be granted to
persons who are employees.
(b)    Stock Option Price. The exercise price per share of Common Stock
purchasable under a Stock Option shall be determined by the Committee at the
time of grant, provided that, in no event shall the exercise price of a Stock
Option be less than one hundred percent (100%) of the Fair Market Value of the
Common Stock on the date of the grant of the Stock Option. In the case of a Ten
Percent Shareholder, the exercise price of an Incentive Stock Option shall be
not less than one hundred ten percent (110%) of the Fair Market Value of the
Common Stock on the date of the grant.
(c)    Option Term. The term of each Stock Option shall be fixed by the
Committee. The term of all Stock Options shall not exceed ten (10) years after
the date the Stock Option is granted, and the term of any Incentive Stock
Options granted to Ten Percent Shareholders shall not exceed five (5) years
after the date of the grant.
(d)    Exercisability.
(i)    Incentive Stock Options and Nonqualified Stock Options shall be
exercisable at such time and in such installments during the period prior to the
expiration of the Option’s term as determined by the Committee in its sole
discretion, and shall be subject to such other terms and conditions as the
Committee shall determine at the date of grant, provided that if not otherwise
determined by the Committee, Incentive Stock Options and Nonqualified Stock
Options may be exercised as to twenty percent (20%) of the shares covered
thereby beginning on the first anniversary date of the date of grant
(hereinafter, “Anniversary Date”), and thereafter an additional twenty percent
(20%)of the shares subject to such stock options may be exercisable beginning on
the Anniversary Date in each of the following four years, except as otherwise
provided in Sections 10 and 13. The Committee shall have the right to make the
timing of the ability to exercise any Stock Option granted under this Plan
subject to continued active employment, the passage of time and/or such
performance requirements as deemed appropriate by the Committee in its sole
discretion. At any time after the grant of a Stock Option, the Committee may
reduce or eliminate any restrictions surrounding any Participant’s right to
exercise all or part of the Stock Option, subject to any restrictions set forth
herein.
(e)    Method of Exercise. Subject to applicable exercise restrictions set forth
in Section 6(d) above, a Stock Option shall be deemed exercised when (A) the
Company receives (1) written or electronic notice of exercise (in accordance
with the Stock Option agreement or procedures established by the Company) from
the person entitled to exercise the Stock Option and (2) full payment for the
shares with respect to which the related Stock Option is exercised, and (B) with
respect to Nonqualified Stock Options, provisions acceptable to the Company have
been made for payment of all applicable withholding taxes.

6



--------------------------------------------------------------------------------




The purchase price may be paid by any of the following methods, subject to the
restrictions set forth in Section 6(f) hereof:
(i)    in cash, by certified or cashier’s check, by money order, by wire
transfer, by personal check (if approved by the Committee), or any combination
of the foregoing methods of payment, or through a Broker Assisted Exercise, in
an amount equal to the aggregate purchase price of the shares of Common Stock to
which such exercise relates; or
(ii)    if acceptable to the Committee, by delivery of shares of Common Stock
already owned by the Participant and held by the Participant for a minimum of
six months, which shares, including any cash tendered therewith, have an
aggregate Fair Market Value equal to the aggregate purchase price of the shares
of Common Stock to which such exercise relates.
(f)    Restrictions on Method and Timing of Exercise. Notwithstanding the
foregoing provisions, the Committee, in granting Stock Options pursuant to the
Plan, may limit the timing or methods by which a Stock Option may be exercised
by any person or waive all or any portion of such limits on timing or methods,
and, in processing any purported exercise of a Stock Option granted pursuant to
the Plan, may refuse to recognize the timing or methods of exercise selected by
the Participant if, in the opinion of counsel to the Company, there is a
substantial risk that such exercise could result in the violation of any then
applicable rules or regulations, including federal or state securities laws.
(g)    Tax Withholding. Holders of Nonqualified Stock Options, subject to the
discretion of the Committee, may be entitled to elect at or prior to the time
the exercise notice is delivered to the Company, to have the Company withhold
from the shares of Common Stock to be delivered upon exercise of the
Nonqualified Stock Option the number of shares of Common Stock having a Fair
Market Value which does not exceed the minimum tax withholding obligation with
respect to the exercise in question. Notwithstanding the foregoing provision, a
holder of a Nonqualified Stock Option may not elect to satisfy his or her
withholding tax obligation in respect of any exercise as contemplated above if,
in the opinion of counsel to the Company, there is substantial risk that such
election could result in a violation of any then applicable rules or
regulations, including federal or state securities law, or such withholding
would have an adverse tax or accounting effect on the Company.
(h)    Share Issuance. The Company shall issue (or cause to be issued) the
shares of Common Stock as soon as administratively practicable after the Stock
Option is exercised. A Stock Option may not be exercised for a fraction of a
share. Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to the shares subject to a Stock Option, notwithstanding the
exercise of the Stock Option.
(i)    Special Rule for Incentive Stock Options. With respect to Incentive Stock
Options granted under the Plan, the aggregate Fair Market Value of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under all stock option
plans of the Company or its Subsidiaries shall not exceed one hundred thousand
dollars ($100,000). The Fair Market Value of any Common Stock shall be
determined as of the time the option with respect to such stock is granted or
such other time as may be required by Section 422(d) of the Code, as such
section of the Code may be amended from time to time.
(j)    Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended, or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code. To the extent permitted under Section 422 of the Code or applicable
regulations thereunder or any applicable Internal Revenue Service
pronouncements:

7



--------------------------------------------------------------------------------




(i)    to the extent that any portion of any Incentive Stock Option that first
becomes exercisable during any calendar year exceeds the $100,000 limitation (as
set forth in Section 6(i) above) and contained in Section 422(d) of the Code,
such excess portion shall be treated as a Nonqualified Stock Option; and
(ii)    if the vesting period or exercisability of an Incentive Stock Option is
accelerated, any portion of such Option that exceeds the $100,000 limitation set
forth in Section 6(i) above shall be treated as a Nonqualified Stock Option.
Even if the shares of Common Stock which are issued upon exercise of any
Incentive Stock Option are sold or exchanged within one year following the
exercise of that Incentive Stock Option such that the sale constitutes a
disqualifying disposition for Incentive Stock Option treatment under the Code,
no provision of this Plan shall be construed as prohibiting such a sale.
7.        STOCK APPRECIATION RIGHTS.
The grant of Stock Appreciation Rights under the Plan shall be subject to the
following terms and conditions, and shall contain such additional terms and
conditions, not inconsistent with the express terms of the Plan, as the
Committee shall deem desirable:
(a)    Stock Appreciation Rights. A Stock Appreciation Right is an Award
entitling a Participant to receive an amount equal to (or if the Committee shall
determine at the time of grant, less than) the excess of the Fair Market Value
of a share of Common Stock on the date of exercise over the Fair Market Value of
a share of Common Stock on the date of grant of the Stock Appreciation Right,
multiplied by the number of shares of Common Stock with respect to which the
Stock Appreciation Right shall have been exercised.
(b)    Grant. Subject to the other provisions of this Plan, a Stock Appreciation
Right shall be granted separately. In no event will Stock Appreciation Rights
and other Awards be issued in tandem whereby the exercise of one such Award
affects the right to exercise the other.
(c)    Exercise. A Stock Appreciation Right may be exercised by a Participant in
accordance with procedures established by the Committee, provided that subject
to the other provisions of this Plan, a Stock Appreciation Right shall not be
exercisable prior to the first Anniversary Date of the date of grant, unless and
to the extent, in the opinion of counsel, it would not subject such Participant
to a substantial risk of liability under Section 16 of the Exchange Act, in
which case the Committee, in its discretion, may provide that a Stock
Appreciation Right shall be automatically exercised on one or more specified
dates or upon occurrence of one or more specified events, or that a Stock
Appreciation Right may be exercised during only limited time periods.
(d)    Form of Payment. Payment to a Participant upon exercise of a Stock
Appreciation Right may be made in shares of Common Stock or in cash, as
determined by the Committee.
8.        STOCK GRANTS AND RESTRICTED AWARDS
Restricted Awards granted under the Plan may be in the form of either Restricted
Stock Grants or Restricted Unit Grants. Restricted Awards shall be subject to
the following terms and conditions, and may contain such additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee shall deem desirable.
(a)    Restricted Stock Grants. A Restricted Stock Grant is an Award of shares
of Common Stock made to a Participant subject to such terms and conditions, if
any, as the Committee deems appropriate, as set forth in Section 8(e) below.

8



--------------------------------------------------------------------------------




(b)    Restricted Unit Grants. A Restricted Unit Grant is an Award of units
granted to a Participant subject to such terms and conditions as the Committee
deems appropriate in its discretion, including, without limitation, the
requirement that such Participant forfeit such units upon termination of
employment for specified reasons within a specified period of time or upon
termination of service as a director, and restrictions on the sale, assignment,
transfer or other disposition of the units. Subject to the discretion of the
Committee at the time a Restricted Unit Grant is awarded to a Participant, a
unit will have a value (i) equivalent to one share of Common Stock, or
(ii) equivalent to the excess of the Fair Market Value of a share of Common
Stock on the date the restriction lapses over the Fair Market Value of a share
of Common Stock on the date of the grant of the Restricted Unit Grant (or over
such other value as the Committee determines at the time of the grant).
(c)    Grant of Awards. Restricted Awards shall be granted separately under the
Plan in such form and on such terms and conditions as the Committee may from
time to time approve, including grants of shares of Common Stock to a
Participant without restrictions, vesting requirements and/or conditions.
Restricted Awards, however, may not be granted in tandem with other Awards
whereby the exercise of one such Award affects the right to exercise the other.
Subject to the terms of the Plan, the Committee shall determine the number of
Restricted Awards to be granted to a Participant and the Committee may impose
different terms and conditions on any particular Restricted Award made to any
Participant. Each Participant receiving a Restricted Award shall receive an
Award agreement identifying the terms, conditions and restrictions applicable to
the Award and certificates evidencing the shares and/or grants shall generally
not be issued by the Company’s stock transfer agent until the restrictions
imposed thereon shall have lapsed or been removed.
(d)    Restricted Awards for Non-Employee Directors. On the day following the
date directors are elected by shareholders at each annual meeting of
shareholders (which shall be the date of grant), each individual who is a
Non-Employee Director (as defined in Section 3 of this Plan) shall automatically
receive a Restricted Award of that number of shares of Common Stock (rounded up
to the nearest multiple of 10 shares of Common Stock) determined by dividing a
fixed dollar amount by the Fair Market Value of the Common Stock on the date of
grant of the Restricted Award (each such Restricted Award to a Non-Employee
Director being herein referred to as an “Annual Director Award”), provided that
such fixed dollar amount may not be increased more than 10% per year, and may
not be increased more frequently than annually. If a Non-Employee Director first
becomes a Non-Employee Director other than by being elected by shareholders at
an annual meeting (which shall be the date of grant), that director shall
automatically receive that portion of an Annual Director Award equal to the
portion of a full twelve month period between the date of his or her election as
a director and the next annual meeting of shareholders.
The service restrictions contained in each Annual Director Award of Common Stock
shall lapse on the date of the next annual meeting of shareholders and each
Annual Director Award of Common Stock shall vest ratably in three equal
installments, one-third on the date of each of the three annual meetings of
shareholders following the grant date, provided that following the date of such
initial lapse of service restrictions, if a Non-Employee Director’s service as a
director terminates with the director in good standing as determined in the sole
discretion of the Board, then all Annual Director Awards of Common Stock of that
Non-Employee Director shall vest immediately and any service restrictions
thereon shall lapse. Further, in the event of death or Disability of a
Non-Employee Director at any time following the grant date, all service
restrictions on any Annual Director Awards of Common Stock shall lapse and all
Annual Director Awards shall vest except as may otherwise be provided in this
Plan.
(e)    Restriction Period. Restricted Awards shall provide for vesting of such
Awards over a period of time or on the basis of attainment of a performance goal
commencing on a date specified in the Award agreement and ending on such later
date or dates as the Committee may designate at the time of the Award
(“Restriction Period”). No condition that is based upon performance criteria and
level of achievement versus such criteria shall be based on performance over a
period of less than one year, and no condition that is based upon continued
employment or the passage of time shall provide for vesting in full of a
Restricted Award to Participant who is an employee in less than three years (but
permitting pro rata

9



--------------------------------------------------------------------------------




vesting over such time) from the date the Restricted Award is made, other than
(i) with respect to such Restricted Awards that are issued upon the exercise or
settlement of Stock Options or Stock Appreciation Rights, (ii) upon a Change of
Control as specified in Section 12 of the Plan, or (iii) upon the death,
Disability or retirement of the Participant, in each case as specified in the
Award agreement. Notwithstanding the foregoing, the restrictions in the
preceding sentence shall not be applicable to (y) grants to new hires to replace
forfeited awards from a prior employer, or (z) grants of Restricted Awards in
payment of other earned cash-based incentive compensation. The grant, issuance,
retention and/or vesting of Restricted Awards based on performance issued to
employees may be subject to such performance criteria and level of achievement
versus these criteria as the Committee shall determine, which criteria may be
based on financial performance, personal performance evaluations and/or
completion of service by the Participant. Notwithstanding anything to the
contrary herein, the performance criteria for any performance based Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code shall be established by the Committee based on
one or more Qualifying Performance Criteria selected by the Committee and
specified in writing not later than ninety (90) days after the commencement of
the period of service (or, if earlier, the lapse of 25% of such period) to which
the performance goals relate or otherwise within the time period required by the
Code or the applicable Treasury Regulations, provided that the outcome is
substantially uncertain at that time. The Committee may, in its sole discretion,
waive the vesting restrictions and any other conditions set forth in any such
Award agreement under such terms and conditions as the Committee shall deem
appropriate, subject to the limitations imposed under Code Section 162(m) and
the regulations thereunder in the case of an Award intended to comply with the
performance-based exception under Code Section 162(m), unless determined
otherwise under the circumstances by the Committee. The foregoing minimum
vesting restrictions shall not apply to Restricted Awards granted to directors
or consultants. During the Restriction Period, a Participant may not sell,
assign, transfer, pledge, encumber, or otherwise dispose of shares of Common
Stock to be received under a Restricted Stock Grant or a Restricted Unit Grant,
including but not limited to any attempted assignment or transfer in connection
with the settlement of marital property or other rights incident to a divorce or
dissolution, and any such attempted assignment or transfer shall be of no effect
during the Restriction Period. Upon expiration of the applicable Restriction
Period (or lapse of restrictions during the Restriction Period where the
restrictions lapse in installments or based upon meeting Qualifying Performance
Criteria), the Participant shall be entitled to receive his or her Restricted
Award or the applicable portion thereof, as the case may be. Upon termination of
a Participant’s employment with the Company or any Subsidiary or termination of
service as a director for any reason during the Restriction Period, all or a
portion of an Award, as applicable, that are still subject to a restriction may
vest or be forfeited, in accordance with the terms and conditions established by
the Committee at or after grant.
(f)    Payment of Awards. A Participant shall be entitled to receive payment for
a Restricted Unit Grant (or portion thereof) in an amount equal to the aggregate
Fair Market Value of the units covered by the Award upon the expiration of the
applicable Restriction Period. Payment in settlement of a Restricted Unit Grant
shall be made as soon as practicable following the conclusion of the respective
Restriction Period (i) in cash, by certified or cashier’s check, by money order
or wire transfer or by personal check (if approved by the Committee), (ii) in
shares of Common Stock equal to the number of units granted under the Restricted
Unit Grant with respect to which such payment is made or (iii) in any
combination of the above, as the Committee shall determine. The Committee may
elect to make this determination either at the time the Award is granted, or
with respect to payments contemplated in clause (i) and (ii) above, at the time
the Award is settled.
(g)    Rights of a Recipient of a Restricted Stock Grant. A Participant shall
have, with respect to the shares of Common Stock awarded under a Restricted
Stock Grant, none of the rights of a shareholder of the Company, including
having no right to vote the shares, and having no right to receive any cash or
other dividends, and a Participant shall not be a shareholder, until the shares
of Common Stock are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company) to the
Participant following the lapse or satisfaction of the restriction applicable to
the Restricted Stock Grant.

10



--------------------------------------------------------------------------------




9.    PERFORMANCE BONUS AWARDS.
Performance Bonus Awards granted under this Plan may be in the form of cash or
shares of Common Stock, or a combination thereof. Performance Bonus Awards shall
be subject to such terms and conditions as the Committee shall determine in its
sole discretion. If a Performance Bonus Award is a combination of cash and
shares of Common Stock, the portion of the Performance Bonus Award comprised of
cash and the portion comprised of shares of Common Stock will be determined by
the Committee based upon the Committee’s judgment as to the best interests of
the Company as a whole, taking into account both long-term and short-term
strategic goals, provided that in determining the number of shares to be issued
in consideration of a specific dollar value, the number of shares shall be
determined based upon the Fair Market Value of such shares on the date of grant
or vesting, as applicable. The grant, issuance, retention and/or vesting of
Performance Bonus Awards issued to employees may be subject to such performance
criteria and level of achievement versus these criteria as the Committee shall
determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Participant.
Notwithstanding anything to the contrary herein, the performance criteria for
any Performance Bonus Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Committee based on one or more Qualifying Performance
Criteria selected by the Committee and specified in writing not later than
ninety (90) days after the commencement of the period of service (or, if
earlier, the lapse of 25% of such period) to which the performance goals relate
or otherwise within the time period required by the Code or the applicable
Treasury Regulations, provided that the outcome is substantially uncertain at
that time.
10.    TERMINATION OF EMPLOYMENT OR SERVICE.
The terms and conditions under which an Award may be exercised after a
Participant’s termination of employment or service as a director shall be
determined by the Committee, except as otherwise provided herein. The conditions
under which such post-termination exercises shall be permitted with respect to
Incentive Stock Options shall be determined in accordance with the provisions of
Section 422 of the Code and as otherwise provided in Section 6 above, provided
that the Committee, in its sole discretion, may change, by any agreement
approved by the Committee, the post-termination rights of a Participant,
including accelerating the dates upon which all or a portion of any outstanding
unexercised Stock Option or other Award held by a Participant may become vested
or be exercised following such termination of employment or service as a
director; provided that any such changes which affect Awards granted to a
Non-Employee Director or a “covered employee” under Code Section 162(m) shall be
confined to changes related to the Non-Employee Director’s or “covered
employee’s” death, Disability, retirement as a director, or related to a Change
of Control. No change shall be made under the foregoing provision, however, that
would cause an Award intended to qualify as a performance-based Award under
Section 162(m) to fail to so qualify.
(a)    Service; Termination of Employment. Service means a Participant’s
employment or service with the Company, whether in the capacity of an employee,
a director or a consultant. “Termination of employment” means, for purposes of
this Plan, unless otherwise determined by the Committee, ceasing to be an
employee (as determined in accordance with Section 3401(c) of the Code and the
regulations promulgated thereunder) of the Company and any of its Subsidiaries.
Unless otherwise determined by the Committee, if a Participant’s employment
with, or membership on, a board of directors of the Company and its Subsidiaries
terminates but such Participant continues to provide services to the Company and
its Subsidiaries in a non-employee Director capacity or as an employee or
consultant, as applicable, such change in status shall not be deemed a
termination of employment, provided that there is no interruption or termination
of the Participant’s service. A Participant employed by, or performing services
for, a Subsidiary or a division of the Company and its Subsidiaries shall be
deemed to incur a termination of employment if, as a result of a disaffiliation,
such Subsidiary or division ceases to be a Subsidiary or division, as the case
may be, and the Participant does not immediately thereafter become an employee
of (or service provider for), or member of the board of directors of, the
Company or another Subsidiary. Temporary absences from employment because of
military leave, illness, vacation or other leave of absence and transfers among
the Company and its Subsidiaries shall not be considered terminations of
employment. However, if any such

11



--------------------------------------------------------------------------------




leave taken by the Participant exceeds ninety (90) days, then on the
ninety-first (91st) day following the commencement of such leave, the
Participant’s service shall be deemed to have terminated, unless the
Participant’s right to return to service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Participant’s Award agreement. In addition,
termination of employment shall mean a “separation from service” as defined in
regulations issued under Code Section 409A whenever necessary to ensure
compliance therewith for any payment or settlement of a benefit conferred under
this Plan that is subject to such Code section, and, for such purposes, shall be
determined based upon a reduction in the bona fide level of services performed
to a level equal to twenty percent (20%) or less of the average level of
services performed by the employee during the immediately preceding 36-month
period.
(b)    Termination by Death. A Participant may file a written designation of a
beneficiary who is to receive the Participant’s rights pursuant to an Award or
the Participant may include his or her Awards in an omnibus beneficiary
designation for all benefits under the Plan. To the extent that Participant has
completed a designation of beneficiary while employed with the Company or a
Subsidiary, such beneficiary designation shall remain in effect with respect to
any Award hereunder until changed by the Participant to the extent enforceable
under applicable law. Such designation of beneficiary may be changed by the
Participant at any time by written notice. In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company shall
allow the legal representative of the Participant’s estate to exercise the
Award. Subject to Section 6(j), if a Participant’s employment by the Company or
any Subsidiary or service as a director terminates by reason of the
Participant’s death, or if the Participant’s death occurs within three (3)
months after the termination of his or her employment or service as a director,
any Award held by such Participant immediately prior to the date of his or her
death may thereafter be exercised, to the extent such Award otherwise was
exercisable by the Participant immediately prior to the date of his or her
death, by the beneficiary of the Participant or, if there be none, the legal
representative of the Participant’s estate or by any person who acquired the
Award by will or the laws of descent and distribution, for a period of one year
from the date of his or her death or until the expiration of the stated term of
the Award, whichever period is the shorter; provided, however, that the
Committee, in its discretion may specifically provide, either in any agreement
providing for an Award or in any employment contract or any other agreement
approved by the Committee, for the acceleration of the vesting and/or right of
exercise under any Award held by a Participant immediately prior to the date of
his or her death. Subject to the provision of Section 8(d), after termination of
employment or service as a director by reason of a Participant’s death, any
right of exercise under an Award held by that Participant that is not then
vested and exercisable, or as authorized under this Section 10(b) becomes vested
and exercisable, shall be terminated and extinguished.
(c)    Termination by Reason of Disability. Subject to Section 6(j), if a
Participant’s employment by the Company or Subsidiary or service as a director
terminates by reason of Disability, any Award held by such Participant
immediately prior to the date of his or her Disability may thereafter be
exercised by the Participant, to the extent such Award otherwise was exercisable
by the Participant immediately prior to the date of his or her Disability for a
period of one year from the date of such termination of employment or service as
a director by reason of Disability, or until the expiration of the stated term
of such Award, whichever period is shorter; provided, however, that if the
Participant dies within such one‑year period, any unexercised Award held by such
Participant shall thereafter be exercisable to the extent to which it was
exercisable immediately prior to the date of such death for a period of one year
from the date of his or her death or until the expiration of the stated term of
such Award, whichever period is shorter; and provided further, that the
Committee may, in its discretion specifically provide, either in any agreement
providing for an Award or in any employment contract or any other agreement
approved by the Committee for the acceleration of the vesting and/or right of
exercise under an Award held by a Participant immediately prior to the time of
termination of employment or service as a director by reason of his or her
Disability. Subject to the provisions of Section 8(d), any right of exercise
under an Award held by the Participant that, after termination by reason of
Participant’s Disability is not then vested and exercisable, or under this
Section 10(c) becomes vested and exercisable, shall be terminated and
extinguished.

12



--------------------------------------------------------------------------------




(d)    Other Termination. Subject to Section 6(j) and Section 13, if a
Participant’s employment by the Company or any Subsidiary is terminated for any
reason other than retirement, death, Disability or a Change of Control, or due
to a Termination for Cause (as hereafter defined), any Award held by the
Participant immediately prior to the date of his or her termination shall be
exercisable, to the extent otherwise then exercisable, for the lesser period of
three (3) months from the date of such termination or the balance of the term of
the Award, and any right of exercise under any Award held by a Participant
immediately prior to the time of his or her termination that is not vested
immediately after such date of termination, shall be terminated and
extinguished; provided, however, that (i) the Committee, in its discretion may
specifically provide that, for Awards held prior to termination, vesting and/or
exercise may be accelerated at or prior to the time of termination, for a period
which may not exceed the original term of such Award, either in any agreement
providing for an Award, or in any employment contract or any other agreement
approved by the Committee; provided that any such acceleration of vesting or
exercise which affects Awards granted to Non-Employee Directors or to “covered
employees” (as defined in Code Section 162(m)) shall be confined to acceleration
related to the Non-Employee Directors’ and “covered employees’” death,
Disability, retirement as a director or termination of employment upon
retirement, or related to a Change of Control, and (ii) upon termination of
employment upon retirement, if the Participant continues to serve, or commences
serving, as a director of the Company, then in such event any Awards may
continue to be held by the Participant under the original terms thereof, with
such modifications as the Committee may determine in its discretion, with any
Incentive Stock Options held by such Participant to henceforth be treated as
Nonqualified Stock Options. No change shall be made under the foregoing
provision, however, that would cause an Award intended to qualify as a
performance-based Award under Section 162(m) to fail to so qualify. In the case
of a Termination for Cause of a Participant, all outstanding Awards to such
Participant shall be immediately cancelled and terminated. “Termination for
Cause” means, unless otherwise provided in an Award agreement, termination of
employment on account of any act of fraud or intentional misrepresentation or
embezzlement, misappropriation or conversion of assets of the Company or any
Subsidiary, or the intentional and repeated violation of the written policies or
procedures of the Company, provided that, for an employee who is party to an
individual severance or employment agreement defining Cause, “Cause” shall have
the meaning set forth in such agreement except as may be otherwise provided in
such agreement. For purposes of this Plan, a Participant’s Termination of
Employment shall be deemed to be a Termination for Cause if, after the
Participant’s employment has terminated, facts and circumstances are discovered
that would have justified, in the opinion of the Committee, a Termination for
Cause.
(e)    General Provisions. Unless otherwise specifically provided herein, the
Committee shall have the following discretion regarding the treatment of
outstanding Stock Options upon termination of employment:
(i)    Any Stock Option outstanding at the time of a Participant’s retirement,
termination of employment, Disability or death shall remain exercisable for such
period of time thereafter as shall be determined by the Committee and set forth
in the documents evidencing the grant of any Stock Option or in an employment or
other agreement with such Participant, provided that no Stock Option shall be
exercisable more than ten (10) years from the date of grant of the Original
Option;
(ii)    The Committee shall have complete discretion, exercisable either at the
time a Stock Option is granted or any time while the Stock Option remains
outstanding, to extend the period of time for which the Stock Option is to
remain exercisable following a Participant’s termination of employment from the
limited exercise period otherwise in effect for that Stock Option to such
greater period of time as the Committee shall deem appropriate, but in no event
to a date which is more than ten (10) years from the date of grant of the
Original Option or the Original Option’s term, if less; and
(iii)    The Committee shall have the complete discretion to permit a Stock
Option to be exercised following a Participant’s retirement, termination of
employment, Disability or death not only with respect to the number of Stock
Options which are then fully vested but also with respect

13



--------------------------------------------------------------------------------




to one or more additional installments as to which the Participant would have
vested had the Participant continued in the Company’s employment.
11.    TRANSFERABILITY OF AWARDS.
(a)    No Incentive Stock Option under the Plan, and no rights or interest
therein, shall be assignable or transferable by a Participant except by will or
the laws of descent and distribution, after which assignment Section 10(a)
hereof shall apply to exercise of the Incentive Stock Option by the assignee.
During the lifetime of a Participant, Incentive Stock Options are exercisable
only by, and settlements of Incentive Stock Options are to be made to, such
Participant or his or her legal representative.
(b)    The Committee may, in its discretion, authorize all or a portion of any
Awards (other than Incentive Stock Options) to be on terms which permit transfer
by the Participant to (i) the Immediate Family Members of the Participant, (ii)
a trust or trusts for the exclusive benefit of such Immediate Family Members,
(iii) a charitable trust or trusts created or controlled by the Participant, or
(iv) a partnership in which such Immediate Family Members are the only partners,
provided that (x) there may be no consideration for any such transfer, (y) the
transfer must be approved by the Committee in a manner consistent with this
Section, and (z) subsequent transfers of transferred Awards shall be prohibited
except to a transferee to whom the Participant could have transferred the Award
pursuant to this Section 11 or by will or the laws of descent and distribution,
after which assignment Section 10(a) hereof shall apply to exercise of the Award
by the assignee. Following transfer, any such Awards shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided however, that the transferee shall be entitled to exercise
the Award to the same extent as the Participant would be so entitled. The events
of termination of employment of Section 10 hereof shall continue to be
interpreted by application with respect to the original Participant, following
which events the Awards shall be exercisable by the transferee only to the
extent, and for the periods specified in Section 10.
12.    ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.
(a)    The existence of the Plan and the Awards granted hereunder shall not
affect or restrict in any way the right or power of the Board or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of bonds, debentures, Common Stock, preferred or prior preference stocks ahead
of or affecting the Company’s Common Stock or the rights thereof, the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding.
(b)    In the event of any change in capitalization affecting the Common Stock
of the Company, such as a stock dividend, stock split, recapitalization, merger,
consolidation, split-up, combination, exchange of shares, other form of
reorganization, or any other change affecting the outstanding Common Stock as a
class, the Board shall make such substitutions or adjustments to outstanding
Awards as it deems appropriate and equitable. In its discretion, such
adjustments may include, without limitation, such proportionate adjustments that
it deems appropriate to reflect such change with respect to (i) the maximum
number of shares of Common Stock or class of shares reserved for issuance under
the Plan, (ii) the maximum number of shares of Common Stock or class of shares
which may be sold or awarded to any Participant, (iii) the number of shares of
Common Stock or class of shares covered by each outstanding Award, and (iv) the
price per share in respect of the outstanding Awards. Notwithstanding the
foregoing, the Board may only increase the aggregate number of shares of Common
Stock for which Awards may be granted under the Plan solely to reflect the
changes, if any, of the capitalization of the Company or a Subsidiary. The
Committee may also make such adjustments in the number of shares covered by, and
the price or other value of any outstanding Awards in the event of a spin-off or
other distribution (other than normal cash dividends) of Company assets to
shareholders.

14



--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing: (i) any adjustments made pursuant to this
Section 12 of the Plan to Awards that are considered “deferred compensation”
within the meaning of Section 409A of the Code shall be made in compliance with
the requirements of Section 409A of the Code; (ii) any adjustments made pursuant
to Section 12 of the Plan to Awards that are not considered “deferred
compensation” subject to Section 409A of the Code shall be made in such a manner
as to ensure that after such adjustment, the Awards either continue not to be
subject to Section 409A of the Code or comply with the requirements of Section
409A of the Code; and (iii) the Committee shall not have the authority to make
any adjustments pursuant to this Section 12 of the Plan to the extent that the
existence of such authority would cause an Award that is not intended to be
subject to Section 409A of the Code to be subject thereto.
13.    CHANGE OF CONTROL.
(a)    In the event of a Change of Control (as defined in Paragraph (b) below)
of the Company, and except as the Board may expressly provide otherwise in
resolutions adopted prior to the Change of Control or in a Participant’s Award:
(i)    All Stock Options or Stock Appreciation Rights then outstanding shall
become fully vested and exercisable as of the date of the Change of Control; and
(ii)    All restrictions and conditions of all Restricted Stock Grants and
Restricted Unit Grants then outstanding shall be deemed satisfied as of the date
of the Change of Control;
provided that unless otherwise expressly permitted in an employment agreement or
other agreement between a Participant and the Company, any Award which has been
outstanding less than one (1) year on the date of the Change of Control shall
not be afforded such treatment.
(b)    A “Change of Control” shall be deemed to have occurred upon the
occurrence of any one (or more) of the following events, other than a
transaction with another person controlled by the Company or its officers or
directors, or a benefit plan or trust established by the Company for its
employees:
(i)    Any person or group as defined in Section 13(d)(3) of the Exchange Act,
becomes the beneficial owner of shares of the Company with respect to which
forty percent (40%) or more of the total number of votes for the election of the
Board may be cast;
(ii)    As a result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the above, persons who were directors of the Company
immediately prior to such event shall cease to constitute a majority of the
Board; or
(iii)    The Company either ceases to be an independent publicly owned
corporation or sells or otherwise disposes of all or substantially all the
assets of the Company.
(c)    Notwithstanding any provision of the Plan to the contrary, in the event
of the proposed dissolution or liquidation of the Company, or in the event of a
proposed sale of all or substantially all of the assets of the Company, or the
proposed merger of the Company with or into another corporation (collectively,
the “Transaction”), unless otherwise expressly provided (by express reference to
this Section 13(c)) in the terms of a Stock Option, after the public
announcement of the Transaction, the Committee may, in its sole discretion,
direct the Company to deliver a written notice (“Cancellation Notice”) to any
Participant holding a Stock Option, canceling the unexercised vested portion
(including the portion which becomes vested by reason of acceleration), if any,
of such Stock Option, effective on the date specified in the Cancellation Notice
(“Cancellation Date”). Notwithstanding the foregoing, the Cancellation Date may
not be earlier than the last to occur of (i) the 15th day following delivery of
the Cancellation Notice, and (ii) the 60th day prior to the proposed date for
the consummation of the Transaction (“Proposed Date”). Without limitation, the
Cancellation Notice will provide that, unless the Participant elects in writing
to waive, in whole or in part, a

15



--------------------------------------------------------------------------------




Conditional Exercise, that the exercise of the Stock Option will be a
Conditional Exercise. A “Conditional Exercise” shall mean that in the event the
Transaction does not occur within 180 days of the Proposed Date, the exercising
Participant shall be refunded any amounts paid to exercise such Participant’s
Stock Option, such Stock Option will be reissued, and the purported exercise of
such Stock Option shall be null and void ab intitio, provided, that, if the
Transaction follows a Change in Control or would give rise to a Change in
Control, no Stock Option will be so terminated (without the consent of the
Participant) prior to the expiration of 20 days following the later of (i) the
date on which the Award became fully exercisable and (ii) the date on which the
Participant received written notice of the Covered Transaction.
(d)    Unless otherwise expressly provided in an Award, in the event of a Change
in Control, in the sole discretion of the Committee, the value of some or all
Awards may be cashed out on the basis of the Change in Control Price (as defined
below), at any time during the 60 day period immediately preceding any bona fide
transaction related to a Change in Control; provided, further, that if a date
prior to such occurrence is selected for a cash out, any subsequent increase in
the Change in Control Price will be paid to each Participant on the date of such
occurrence, or as soon thereafter as reasonably possible. “Change in Control
Price” means the higher of (i) the highest price per share of Common Stock paid
in any transaction reported on the NYSE or such other exchange or market as is
the principal trading market for the Common Stock, or (ii) the highest price per
share paid in any bona fide transaction related to a Change in Control, at any
time during the 60 day period immediately preceding such occurrence with such
occurrence date to be determined by the Committee.
14.    AMENDMENT AND TERMINATION.
(a)    Amendments Without Shareholder Approval. Except as set forth in Sections
14(b) and 14(c) below, the Board may, without further approval of the
shareholders, at any time amend, alter, discontinue or terminate this Plan, in
such respects as the Board may deem advisable.
(b)    Amendments Requiring Shareholder Approval. Except as set forth in Section
14(c) below, subject to changes in law or other legal requirements (including
any change in the provisions of the Code and accompanying regulations that would
permit otherwise), the Board must obtain approval of the shareholders to make
any amendment that would (i) increase the aggregate number of shares of Common
Stock that may be issued under the Plan (except for adjustments pursuant to
Section 12 of the Plan), (ii) materially modify the requirements as to
eligibility for participation in the Plan or materially increase the benefits to
Participant, (iii) be required to be approved by the shareholders under any law,
rule or regulation or any rules for listed companies promulgated by any national
stock exchange on which the Company’s Common Stock is traded, (iv) allow the
creation of additional types of Awards under the Plan, (v) result in the
repricing of Awards issued under the Plan by lowering the exercise price of a
previously granted Award, or by cancellation of outstanding Awards with
subsequent replacement, or by regranting Awards with lower exercise prices, (vi)
materially extend the term of the Plan, or (vii) increase the annual maximum
number of shares of Common Stock covered by Awards to any Participant who is
subject to the limitations of Code Section 162(m).
(c)    Prohibited Amendments. Notwithstanding Sections 14(a) and 14(b), under no
circumstances may the Board or Committee (i) amend, alter, discontinue or
terminate the requirements set forth in Sections 6(b), 6(c), 6(i) or 6(j) with
respect to Incentive Stock Options unless (a) such modifications are made to
comply with changes in the tax laws, or (b) the Plan is completely terminated,
or (ii) make any amendment, alteration or modification to the Plan that would
impair the vested rights of a Participant under any Award theretofore granted
under this Plan.
15.        MISCELLANEOUS MATTERS.
(a)    Tax Withholding. As a condition to the exercise of Nonqualified Stock
Options or Stock Appreciation Rights or the lapse of restrictions or vesting or
delivery of Restricted Stock, an employee of the Company is required, and the
Company may in its sole discretion require any other Participant that it deems

16



--------------------------------------------------------------------------------




advisable, to pay the Company the full amount of any federal, state, local or
foreign taxes of any kind required by law to be withheld (at the minimum
required level) with respect to such Awards no later than the date as of which
any amount under such Award first becomes includible in the gross income of the
Participant for any tax purposes with respect to which the Company has a tax
withholding obligation, provided that the Company may also withhold any such
amounts through payroll deductions and/or the acceptance or retention of shares
of Common Stock otherwise issuable under any such Awards. Unless otherwise
determined by the Company, withholding obligations may be settled with shares of
Common Stock, including shares that are part of the Award that gives rise to the
withholding requirement; provided, however, that not more than the legally
required minimum withholding may be settled with shares. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any vested shares of Common Stock or any
other payment due to the Participant at that time or at any future time. The
Company may establish such procedures as it deems appropriate, including making
irrevocable elections, for the settlement of withholding obligations with shares
of Common Stock.
(b)    No Right to Employment or Service. Neither the adoption of the Plan nor
the granting of any Award shall confer upon any Participant any right to
continue employment with or providing services to or on behalf of the Company or
any Subsidiary, as the case may be, nor shall it interfere in any way with the
right of the Company or a Subsidiary to terminate the employment or service of
any Participant at any time, with or without cause.
(c)    Securities Law Restrictions. No shares of Common Stock shall be issued
under the Plan unless counsel for the Company shall be satisfied that such
issuance will be in compliance with applicable federal and state securities
laws. Certificates for shares of Common Stock delivered under the Plan may be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable Federal or state securities law. The
Committee may cause a legend or legends to be put on any such certificates to
refer to those restrictions.
(d)    Award Agreement. Each Participant receiving an Award under the Plan shall
enter into an agreement with the Company in a form specified by the Committee
agreeing to the terms and conditions of the Award and such related matters as
the Committee, in its sole discretion, shall determine.
(e)    Section 409A. It is the intention of the Company that no Award shall be
“deferred compensation” subject to Section 409A of the Code, unless and to the
extent that the Committee specifically determines otherwise, and the Plan and
the terms and conditions of all Awards shall be interpreted accordingly. The
terms and conditions governing any Awards that the Committee determines will be
subject to Section 409A of the Code, including any rules for elective or
mandatory deferral of the delivery of cash or shares of Common Stock pursuant
thereto and any rules regarding treatment of such Awards in the event of a
Change of Control, shall be set forth in the applicable Award Agreement,
deferral election forms and procedures, and rules established by the Committee,
and shall comply in all respects with Section 409A of the Code. The following
rules will apply to Awards intended to be subject to Section 409A of the Code
(“409A Awards”):
(i)    If a Participant is permitted to elect to defer an Award or any payment
under an Award, such election will be permitted only at times in compliance with
Code Section 409A, including applicable transition rules thereunder.
(ii)    The Company shall have no authority to accelerate distributions relating
to 409A Awards in excess of the authority permitted under Section 409A.
(iii)    Any distribution of a 409A Award following a termination of employment
that would be subject to Code Section 409A(a)(2)(A)(i) as a distribution
following a separation from service of

17



--------------------------------------------------------------------------------




a “specified employee” as defined under Code Section 409A(a)(2)(B)(i), shall
occur no earlier than the expiration of the six-month period following such
Termination of Employment.
(iv)    In the case of any distribution of a 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or an Award Agreement or
other governing document, the distribution shall be made not later than the end
of the calendar year during which the settlement of the 409A Award is specified
to occur.
(v)    In the case of an Award providing for distribution or settlement upon
vesting or the lapse of a risk of forfeiture, if the time of such distribution
or settlement is not otherwise specified in the Plan or an Award Agreement or
other governing document, the distribution or settlement shall be made not later
than March 15 of the year following the year in which the Award vested or the
risk of forfeiture lapsed.
(f)    Costs of Plan. The costs and expenses of administering the Plan shall be
borne by the Company.
(g)    Governing Law. The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Texas.
(h)    Effective Date. This Plan, originally having been approved by the
Committee and the Board on March 23, 2005, and approved by the Company’s
shareholders on May 10, 2005, was originally effective as of May 11, 2005. Plan
Amendment Nos. 1, 2, and 3 dated May 9, 2006, February 19, 2007, and May 8,
2007, respectively, were incorporated into the First Amended and Restated Plan
dated November 4, 2008, which First Amended and Restated Plan was further
amended by amendments thereto dated April 1, 2009 (Amendment No. 1), May 12,
2009 (Amendment No. 2), May 11, 2010 (Amendment No. 3), May 10, 2011 (Amendment
No. 4), May 2, 2012 (Amendment No.5), February 13, 2012 (Amendment No. 6) and
May 8, 2012 (Amendment No. 7). This Second Amended and Restated Plan, having
been approved by the Committee on March 26, 2013 (as delegated to the Committee
by the Board on February 12, 2013), shall have an effective date of February 12,
2013 upon approval by the Company’s shareholders.
 
SWIFT ENERGY COMPANY, a Texas corporation




/s/ Clyde W. Smith, Jr.
 
Clyde W. Smith, Jr.
Chairman, Compensation Committee




18

